         Case 1:17-cv-01117-RP Document 66 Filed 05/19/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION
Good River Farms, LP                         §
                                             §    CIVIL NO:
vs.                                          §    AU:17-CV-01117-RP
                                             §
TXI Operations, LP, Martin Marietta Material §
Services Southwest, LLC, Martin Marietta
Materials, Inc.

            ORDER GRANTING MOTION AND RESETTING
        IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
JURY SELECTION AND TRIAL in Courtroom 4, on the Fifth Floor, United States
Courthouse, 501 West Fifth Street, Austin, TX, on Monday, September 20, 2021 at 9:00 AM.
The final pretrial conference is reset to Thursday, September 9, 2021 at 1:30PM

       IT IS SO ORDERED this 19th day of May, 2021.




                                            ______________________________
                                            ROBERT PITMAN
                                            UNITED STATES DISTRICT JUDGE
